Citation Nr: 0611647	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  03-12 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to July 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In February 2006, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  A copy of the 
transcript of that hearing is in the claims file.


REMAND

The veteran has a currently diagnosed back disability.  The 
veteran was awarded the Combat Action Ribbon in service, and 
as such, is a combat veteran.  The law provides that in the 
case of any veteran who engaged in combat with the enemy 
proof of in-service incurrence of an injury can be 
accomplished by lay evidence if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in the service medical 
records.  38 U.S.C.A. § 1154(b), West 2002); 38 C.F.R. 
§ 3.304(d) (2005).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the provisions of § 1154(b) provide a 
reduced evidentiary burden for combat veterans that relates 
only to the question of service incurrence - that is, the 
question of what happened then - not the question of whether 
the veteran has a current disability or whether a current 
disability is linked to the incident in service, as to both 
of which questions competent medical evidence is required.  
Huston v. Principi, 17 Vet. App. 195, 205 (2003); Clyburn v. 
West, 12 Vet. App. 296, 303 (1999).  "Section 1154(b) 
provides a factual basis upon which a determination can be 
made that a particular disease or injury was incurred or 
aggravated in service but not a basis to link etiologically 
the condition in service to the current condition."  Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997).

The Board finds that a additional examination for the 
veteran's back disability is required.  The veteran has been 
diagnosed with osteoarthritis of the back.  Medical records 
on file reflect complaints of back pain on VA examination in 
1971 and again beginning in the early 1990's.  He has stated 
that he injured his  back in service when he jumped in a 
bunker during a mortar attack and landed on his back on the 
edge of an ammo box.  The United States Court of Appeals for 
Veterans Claims (Court) has held that "fulfillment of the 
statutory duty to assist ... includes the conduct of a 
thorough and contemporaneous medical examination...so that 
the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).

Because there is medical evidence to obtain, this case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington DC for the following action:

1.  The RO should schedule the veteran 
for an examination to determine the 
nature and etiology of his back 
disability.  All necessary tests should 
be conducted including X-rays if 
indicated.  If a back disability is 
diagnosed, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
back disability was related to the 
claimed back injury in service.  A 
complete rationale for any opinion 
offered should be included.

2.  Following the above, the RO should 
readjudicate the veteran's claim, 
considering all newly obtained evidence.  
If any benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case that 
contains a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



